Citation Nr: 1401866	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus II.

2. Entitlement to service connection for loss of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran appeared before the Board in a hearing at the RO on October 31, 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for loss of the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of service connection for diabetes was denied in an unappealed April 2008 determination by the RO; no new and material evidence was received within one year of that determination.

2.  Evidence received since the last final denial of service connection includes statements from the Veteran and VA treatment records pertaining to the Veteran's current diabetes but not to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The April 2008 RO denial of service connection for diabetes became final, and new and material evidence has not been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

With regard to an application to reopen a previously denied claim, the notice must include the general elements of a service connection claim, the standard for new and material evidence to reopen a claim, and the reason for the previous denial on the merits, including the types of evidence that are necessary to substantiate the claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In September 2010, the RO sent a letter to the Veteran giving him notice, which satisfied the requirements of the VCAA.  See 38 C.F.R. §3.159(b); see also Kent, 20 Vet. App. at 9-10.  In addition to the general elements of service connection, the Veteran was informed of the reasons for the prior denial of service connection, the types of evidence necessary to substantiate the claim, and the requirements for new and material evidence.  Accordingly, no further development is required with respect to the duty to notify.

Additionally, VA should assist the Veteran in the procurement of pertinent treatment records and provide an examination when necessary.  38 C.F.R. § 3.159.  Here, the Veteran's service records and VA treatment records were associated with the claims file. 

The Board notes that no VA examination or medical opinion has been provided in connection with the service connection claim.  However, as new and material evidence has not been received sufficient to reopen the previously denied claim, such assistance is not required.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  Further, the new evidence received since the last final adjudication does not trigger VA's duty to provide a VA examination or opinion because it does not indicate an in-service incurrence or that the Veteran's diabetes may be associated with his service.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Analysis

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade, 24 Vet. App. at 117.  

The Veteran asserts that his diabetes was caused by exposure to chemicals during service.  The Board notes that the assertion of a different theory of causation, such as exposure to chemicals, is not considered a new claim but considered a claim to reopen because the new theory has the same factual basis, or the same disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Circ. 2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (multiple theories of entitlement for the same disability constitute the same claim).  As a claim to reopen, new and material evidence must be shown.  See id.

The RO issued a rating decision denying the Veteran's claim for entitlement to service connection for diabetes in April 2008.  The RO found no evidence of an in-service incurrence or evidence relating the current diabetes disability to the Veteran's service.  Additionally, the RO determined that the presumption based on herbicide exposure was not applicable because the Veteran had not served in Vietnam, or any other presumptive location.  The Veteran was notified of his appellate rights and did not contact the VA about this claim or send any new or material evidence within one year of the decision.  Therefore, the April 2008 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104.

The evidence of record at the time of the April 2008 decision included service records, the Veteran's claim, and VA treatment records.  The service treatment records showed no diagnosis or treatment for diabetes during service.  The VA medical records showed a current diagnosis and treatment for diabetes.  

Since the last final adjudication of his claim, the Veteran submitted statements asserting that his diabetes is related to chemical exposure he had while stationed in Fort Knox, Kentucky and Fort Polk, Louisiana.  See Notice of Disagreement 1/11, 3/11; Hearing Transcript 10/13.  In support, he submitted a list of military areas where chemicals were stored and disposed of.  The record also contains new treatment records from the VA, which in pertinent part, show additional treatment for diabetes.  

The above noted statements from the Veteran, documents, and VA treatment records were not previously submitted to agency decision makers and are deemed credible for reopening purposes; however, the information they contain does not relate to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  Evidence of record prior to the April 2008 denial established that the Veteran had diabetes currently.  The claim was denied, however, because there was no evidence of an in-service incurrence or a causal relationship to service.  The statements and records submitted since the April 2008 decision became final only provide evidence of the Veteran's current diabetes treatment and alternate theories of entitlement, they do not evidence an in-service incurrence or a relationship between the current disability and service.

In light of the foregoing, the evidence received since the last final decision is not new and material, and the Veteran's claim for service connection cannot be reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  In so finding, the Board has considered this evidence in light of the low threshold for finding new and material evidence.  See Shade, 24 Vet. App. at 117. 


ORDER

New and material evidence having not been received, the petition to reopen a claim of service connection for diabetes mellitus II is denied.


REMAND

An examination is needed to satisfy VA's duty to assist the Veteran with his claim of service connection for loss of his left eye.  The Veteran lost his left eye as a result of cancer.  He asserts that the cancer was due to metal and other particles that got under his skin and in his eye during service.  The Veteran consistently identified this incident during service, and statements from the Veteran and his sister suggest continuous issues with his eye since service, including a foreign body gradually moving behind the eye.  Thus, there is competent evidence of a current disability and that the disability may be associated with service such that an examination is needed.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's claim for loss of his left eye.

2. Then, schedule the Veteran for a VA examination and forward the claims file to the examiner to provide an opinion on whether the Veteran's ocular cancer and loss of his left eye are at least as likely as not (probability of 50 percent or higher) related to metal and other particles entering the Veteran's eye and nose during service.  

The examiner should address the opinion of the ocularist, HL, in his/her opinion.  The examiner must provide a rationale for each opinion taking into consideration reports from the Veteran and his sisters of symptoms and treatment.  

If the requested opinion cannot be provided without resort to speculation, court cases require that examiners explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


